Charles Margett, J.
Proceeding to review a determination of the respondent Board of Standards and Appeals of the City of New York.
Petitioner is the owner of certain real property at Forest Hills, New York, which is located in a “ Residence ” use district. When acquired by the petitioner, the premises were improved with a private dwelling. After acquisition, petitioner sought to extend the use to include a dining room, kitchen, printing shop, storage room, chapel, Bible classroom and private garage and parking area. The application was denied.
Petitioner produces and conducts television programs which are broadcast on a Nationwide scale. It also conducts a correspondence course on the Bible and a consultation service by mail. For these purposes, it uses modern office machinery, including postage meters, automatic typewriters, mail opening and sealing machines, teletype machines, addressograph machines, recording apparatus and a small offset printing press.
Petitioner contends that its use of the property conforms to the zoning ordinance since it is for philanthropic and eleemosynary uses. In construing the language of the ordinance, we must assume that the enacting body used the words chosen in the light of their previous connotations. While the words “philanthropic and eleemosynary” are terms capable of a broad meaning (Westchester County S. P. C. A. v. Mengel, 292 N. Y. 121,125), it does not seem probable that they were intended to authorize building a factory in a residence district.
Under the circumstances, it cannot be said that respondent’s determination was arbitrary or capricious. The application is denied and the petition dismissed.
Submit order.